Citation Nr: 1615681	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-50 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from November 15, 2007 to October 5, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which awarded an initial 30 percent rating for posttraumatic stress disorder (PTSD), effective November 15, 2007.  

The Veteran perfected an appeal as to the initial rating assigned to his service-connected PTSD and, in an April 2014 decision, the Board awarded an increased 70 percent rating for PTSD, which was subsequently made effective from November 15, 2007.  See May 2014 rating decision.  In the April 2014 decision, the Board found that a TDIU claim had been raised by the record as part of the increased rating claim, and remanded that claim for appropriate development.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  All requested development has been completed and the case has been returned for further consideration.  

In January 2015, the RO granted entitlement to special monthly compensation (SMC) based on the need for aid and attendance, effective October 5, 2010.  The Board also notes that the Veteran is in receipt of a scheduler 100 percent rating for service-connected coronary artery disease (CAD), effective October 5, 2010.  Thus, the issue of entitlement to a TDIU from that date forward is moot.  Accordingly, the Board will consider whether the Veteran is entitled to a TDIU from November 15, 2007 to October 5, 2010, as reflected on the first page of this decision.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.  


FINDING OF FACT

The preponderance of the evidence reflects that, from November 15, 2007 to October 5, 2010, the Veteran's service-connected disabilities, alone, did not render him unable to secure and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU from November 15, 2007 to October 5, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2014 letter advised the Veteran of the evidence and information necessary to substantiate his TDIU claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

While this letter was sent after the initial unfavorable decision from which this appeal arises, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter, including in a subsequent statement of the case.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2014 letter was issued, the Veteran's TDIU claim was readjudicated in the March 2015 supplemental statement of the case and, thus, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Veteran was afforded VA examinations in January 2009 and July 2010 in conjunction with the increased rating claim from which this appeal stems, and he was also afforded a VA heart examination in December 2010.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for adjudication purposes.  Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issue on appeal, as they are based on an interview with the Veteran, a review of the record, and a physical examination, including notation of the functional impairment caused by the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Board notes that, in November 2014, the RO provided the Veteran with VA Forms 21-8940 and 21-4142, to solicit the Veteran's assistance in obtaining evidence relevant to his TDIU claim.  The Veteran did not submit completed copies of these forms; nor has he identified any outstanding records relevant to his claim.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's service-connected disabilities are as follows: appendectomy scar, rated noncompensable (zero percent) effective July 20, 1999; PTSD, rated 70 percent disabling effective November 15, 2007; and coronary artery disease, rated 60 percent disabling, effective July 26, 2010 to October 5, 2010.  Based on the foregoing, the Board finds that, for the time period under consideration, i.e., from November 15, 2007 to October 5, 2010, the percentage requirements for the award of a scheduler TDIU, pursuant to 38 C.F.R. § 4.16(a), are met.  Indeed, the Veteran's service-connected PTSD is rated 70 percent from November 15, 2007 and, effective July 26, 2010, his service-connected CAD was rated 60 percent disabling, which resulted in a combined disability rating of 90 percent from that date.  See 38 C.F.R. § 4.25.  

Next, the Board must determine whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the applicable time period(s).  

The Veteran has asserted that he is unemployable and has not worked since 2007 as a result of his service-connected PTSD disability.  He has consistently reported that he has had several jobs since being discharged from service and he has attributed his difficulty maintaining employment to his difficulty dealing with authority figures.  See statements from the Veteran dated July 2008 and May 2009.  His wife has also reported that the Veteran changed careers many times after service as a result of his inability to deal with authority figures, as well as his tendency to be impulsive and short-fused, which resulted in difficulty on the job and at home.  See July 2008 lay statement from R.H.  

As noted, the Veteran did not submit a VA Form 21-8940 in support of his TDIU claim and, thus, the Board is not aware of the specific number of jobs the Veteran held or the income he received during the time period in question.  Nevertheless, the other evidence of record documents his educational and vocational history in general.  The record reflects that the Veteran received a degree in Psychology and Sociology from Chico State University prior to service and, after service, worked as a 6th grade teacher throughout the 1970s.  See January 2009 VA PTSD examination report.  Thereafter, the Veteran held a variety of jobs, including selling cars, farm labor, and other manual labor jobs, but he also reported doing a lot of substitute teaching.  See VA examination reports dated June 2001 and January 2009; see also VA treatment records dated January and May 2010.  

The evidence reflects that the Veteran has consistently reported having difficulty maintaining employment, as he had decreased motivation and concentration, as well as difficulty with irritability.  See January 2009 and July 2010 VA examination reports.  In May 2010, however, he reported that he could not perform his farming duties because of his knee problems and age and further stated that, even if he was offered a job, he felt it would be difficult to maintain.  

The Veteran's last job was a truck driver.  He reported having that job for four years but stated that he was fired in 2007 because of a red light violation.  See VA treatment records dated January 2009 and July 2010; see also May 2010 VA treatment record.  

The physicians who have evaluated the Veteran's PTSD have noted that his symptoms include difficulty with irritability and concentration, as well as difficulty sleeping, hypervigilance, impaired judgement, transient suicidal ideation, and difficulty adapting to stressful circumstances.  See VA treatment records dated January 2009 and July 2010; see also July 2008 private psychiatric assessment.  While these symptoms are shown to have impacted the Veteran's ability to work and resulted in problems with authority figures, the Veteran's cognitive function and spatial orientation remained intact.  In evaluating this claim, the Board finds probative that, despite the Veteran's symptoms, VA physicians have noted that he lost jobs for reasons other than his PTSD.  Indeed, the January 2009 VA examiner noted that he lost jobs due to his drinking, while the July 2010 VA examiner noted that, while the Veteran's anger problems at work and difficulty with authority figures may have been a problem on his pervious jobs, he was not fired because of these things.  

There is no indication or allegation that the Veteran's service-connected appendectomy scar prevented him from securing or maintaining employment during the time period in question.  As for his service-connected CAD, the physician who conducted the December 2010 VA heart examination noted his heart disability had a mild to moderate effect on his daily activities, as a brisk walk would cause shortness of breath and angina.  However, the examiner noted that his CAD did not have any effect on his usual occupation as a truck driver or result in work problems, as the Veteran reported that he left his last job due to "downsizing."  

Based on the foregoing, the Board finds the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation from November 15, 2007 to October 5, 2010.  The evidence discussed above shows that, for the time period in question, the Veteran's service-connected PTSD was manifested by serious symptoms that included difficulty dealing with authority figures and resulted in difficulty maintaining employment.  The evidence also shows that his service-connected CAD resulted in decreased functional capacity to perform physical activities.  Nevertheless, the preponderance of the evidence does not reflect, or even suggest that, during the time period in question, the Veteran was unable to secure or maintain a job that (1) allowed a degree of independence or solitude and did not require a great deal of direct supervision, such as a truck driver or postal carrier, or (2) did not require physical duties, such as sedentary employment or any other employment that involved short periods of walking, standing, sitting or light work.  

The Board notes that the Veteran was unemployed from November 15, 2007 to October 5, 2010, and may have had difficulty finding employment during that time period.  However, the sole fact that a Veteran was unemployed or had difficulty finding employment is not enough to award a TDIU, particularly given that his 70 percent rating for PTSD from November 15, 2007, and his combined 90 percent rating from July26, 2010, is recognition that the impairment caused by his service-connected PTSD and CAD made it difficult to obtain and keep employment.  Nevertheless, given his college education, varied work history and skills, intact cognitive function, and his continued ability to sedentary or light work, the Board finds the Veteran was likely capable of performing the physical and mental acts required for some form of employment for the time period under consideration.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, prevented him from securing and maintaining substantially gainful employment from November 15, 2007 to October 5, 2010, and, as such, his service-connected disabilities did not render him unemployable. 

Under these circumstances, the Board finds that the claim for a TDIU from November 15, 2007 to October 5, 2010 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.



ORDER

Entitlement to a TDIU is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


